Citation Nr: 0518798	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether the appellant's countable income is excessive for 
the purposes of Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1941 to August 1945; he died in 
April 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, and entitlement to death pension 
benefits based on excessive income.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In this case, the appellant has not been duly apprised of the 
VCAA pertaining to her claims of entitlement to service 
connection for the cause of the veteran's death and 
nonservice-connected death pension benefits.  She must be 
apprised of the significant changes that occurred as a result 
of the VCAA because adjudication of her claims, without prior 
notification of this new law, clearly will be prejudicial.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 394 (1993).  

While a statement of the case was issued in March 2004, which 
apprised the appellant of the provisions of 38 U.S.C.A. 
§ 5103A (West 2002), VA has not informed the appellant of the 
specific information and evidence needed to support her 
specific claims, and the development responsibilities and 
activities of the VA and the appellant.  As such, it does not 
appear that the appellant has received the notice she is due 
under 38 U.S.C.A. § 5103(a).  See Quartuccio, supra.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

Death Pension benefits.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2004).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a) (2004).  

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2004).  

The appellant has reported income in excess of the specified 
annual maximum rate.  As indicated, however, her annual 
income may be reduced by the amount of any eligible 
unreimbursed medical expenses.  By letter dated in June 2002, 
the RO notified the appellant that if she wanted to claim any 
medical expenses, she should complete the enclosed form and 
return it to the RO no later than June 10, 2003.  In a report 
of contact (VA Form 119), dated in January 2004, the 
appellant was asked to verify the amounts reflected on VA 
Form 21-0571 (exclusion of children's income).  However, the 
Board notes that the appellant has not indicated whether she 
has unreimbursed medical expenses, which might be subtracted 
from countable income so as to permit her to receive death 
pension benefits.  And, in his informal hearing presentation, 
dated in March 2005, the service representative noted that 
the RO has not considered continuing medical expenses for the 
family.  Therefore, the appellant should be given another 
opportunity to submit evidence of any unreimbursed medical 
expenses.  38 C.F.R. §§ 3.271, 3.272.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The AMC or RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  
This includes notifying the appellant (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claims.  

2.  The AMC or RO should provide the 
appellant with another opportunity to 
submit evidence establishing the amount 
of any eligible medical expenses paid 
during the relevant 12-month 
annualization period. 

3.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the AMC 
or RO should readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the veteran's 
death, and entitlement to nonservice-
connected death pension benefits.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


